Citation Nr: 0945325	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-39 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need or 
aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from April 1973 to June 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran's schizophrenia renders her unable to care for 
daily personal needs without regular supervision from others 
or to protect herself from the hazards and dangers of her 
daily environment.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. § 
3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.



Legal Criteria and Analysis

The Veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
February 1989.  Entitlement to special monthly pension by 
reason of being housebound was established by a rating 
decision of December 2005.  Presently she is seeking 
entitlement to additional allowance for special monthly 
pension benefits based on the need for regular aid and 
attendance.

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d) (2).

Review of the claims folder reveals that the Veteran 
currently has the following nonservice-connected disability: 
residual, bony area of the back of the head, rated as 
noncompensable.  The Board notes that for the reasons noted 
below, the Board will not be required to evaluate this 
disability separately.

VA outpatient treatment records of September 2005 note that 
the Veteran was admitted for her schizophrenia.  Records note 
that she could take care of activities of daily living with 
closed ward supervision.  

A VA Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance was conducted in September 2005.  
It was noted that the Veteran arrived unaccompanied to the 
place of the examination.  It further noted that the Veteran 
was currently hospitalized.  The examiner noted that the 
Veteran was currently diagnosed with paranoid schizophrenia 
and has impairment in her daily functioning due to her 
diagnosis.  The examiner noted that the Veteran suffered form 
paranoid schizophrenia with delusions, ideas of persecution, 
cognitive impairment and auditory hallucinations.  She 
further noted that she was somewhat emotionally paralyzed 
with religious preoccupations, impaired judgment and loss of 
reality testing.  She is housebound due to these and needs a 
supervised home for which additional finances are necessary.  
The examiner further noted that the Veteran was in need of a 
supervised living situation so that she might have the 
assistance and direction in completing her activities of 
daily living and assistance in functioning outside in the 
community.  The pertinent diagnoses were chronic paranoid 
schizophrenia with active psychosis, and chronic gastritis.  

VA outpatient treatment records of October 2005 note that the 
Veteran was ambulatory without assistive devices, independent 
with activities of daily living, and had adequate general 
physical conditioning.  The Veteran was hospitalized for her 
schizophrenia at the time.  The examiner noted that her 
potential for rehabilitation was fair to good with regular 
assistance.  Probable discharge environment was noted to be a 
supervised living.   

VA outpatient treatment records of March 2007 note that the 
Veteran was committed by the court for exacerbation of 
psychotic symptoms.  

The Veteran was afforded another Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance which 
was conducted in April 2007.  The report notes that the 
Veteran required regular aid and attendance due to 
helplessness relative to an incapacity of a mental nature 
which renders her unnecessarily vulnerable to the hazards 
from her environment.  The examiner noted she needed 
supervision and prompting.  The examiner further noted that 
the primary need for aid and attendance is not from physical 
debilities but rather from severe mental disabilities and 
resultant functioning.  This need is predicated upon the 
mental deficiencies and impairment evident in the Veteran's 
functioning.  The examiner further noted that the Veteran has 
resided in a prescribed environment based on hospital 
treatment team recommendations and plans.  This is due to 
chronic delusional thought process disturbance involving 
fixed and extreme delusional thought which leads to 
incapacitating disorientation and confusion.  The Veteran's 
judgment and insight are permanently impaired.  Her illness 
requires medication on a daily basis and medical/psychiatric 
follow up.  Twenty four hour supervision is the essential 
requirement of the Veteran's community living treatment plan.  
It is the only factor that will allow the Veteran to live 
outside the hospital setting.  The examiner noted that the 
Veteran has been hospitalized on acute psychiatry since March 
2007 and she has needed multiple hospitalizations and 
requires long-term care.  The pertinent diagnosis was 
schizophrenia.  

Records of May 2007 show that the Veteran could take care of 
her activities of daily living with supervision and 
encouragement.  Records from later that same month show that 
the Veteran was discharged.  

Records of January 2008 note that the Veteran's daughter 
reported that she did not want to come into the appointment 
and remained in the car.  Records dated that same month note 
that the Veteran was not capable of self-care in an 
unsupervised setting.  Records of February 2008 note that the 
Veteran's daughter telephoned the mental health unit 
complaining that the Veteran refused to take any more 
medications.  Records of February and March 2008 note the 
Veteran was capable of self care in an unsupervised setting.  
Records of April 2008 note that the Veteran was not capable 
of self-care in an unsupervised setting.  Records of July 
2008 note that the Veteran was brought to all her psychiatric 
appointments by her daughter.

Initially, the Board notes that the Veteran has been granted 
special monthly pension based on housebound status effective 
September 23, 2005.  Therefore, the issue before the Board is 
whether she is entitled to special monthly pension based on 
aid and attendance.  A review of recent VA outpatient records 
and VA Aid and Attendance examinations in the claims folder 
reveals that the Veteran is not blind, or nearly blind, and 
while there are documented hospitalizations for her 
schizophrenia in 2005 and 2007, recent records show that the 
Veteran is not currently institutionalized in a nursing home 
on account of physical or mental incapacity.  38 C.F.R. § 
3.351(c).

However, based upon a review of the entire record, including 
the aforementioned evidence, the Board finds that the 
evidence establishes that the Veteran has a mental incapacity 
that requires assistance on a regular basis to protect 
herself from hazards or dangers incident to her daily 
environment, and to conduct activities of daily living.  
Indeed, the VA Aid and Attendance examination dated in April 
2007 specifically notes that the Veteran's mental disability 
renders her unnecessarily vulnerable to the hazards from her 
environment.  The examiner specifically stated that the 
Veteran's judgment and insight were permanently impaired and 
that twenty four hour supervision was essential as part of 
her community living treatment and was the only factor which 
would allow her to live outside a hospital setting.  
Moreover, the September 2005 examination noted the Veteran 
needed a supervised living arrangement.  Furthermore, the 
Board notes that outpatient treatment records show that the 
Veteran has most often been noted to need supervision in 
order to take care of her activities of daily living.  The 
Board acknowledges that VA outpatient treatment records of 
February and March of 2008 note that the Veteran could take 
care of activities of daily living without supervision.  
However, in January 2008 and then in April 2008 it was noted 
she needed supervision in order to take care of activities of 
daily living.  Furthermore, records show that the Veteran 
resides with her daughter who has been noted to be her 
caretaker and several times it has been noted that the 
Veteran has refused to continue taking her medication.  
Moreover, the Veteran is driven to all her appointments by 
her daughter and at times the Veteran has refused to go in 
for her appointments and has stayed in the car.  

Although the Veteran has at times been noted to be able to 
take care of activities of daily living, the Board finds that 
the facts demonstrate the need for regular aid and attendance 
due to her schizophrenia in as she is vulnerable to the 
hazards of daily living.  See generally Turco v. Brown, 9 
Vet. App. 222 (1996) (eligibility for special monthly pension 
by reason of regular need for aid and attendance requires 
that at least one of the factors set forth in VA regulation 
is met).  This was clearly noted in the April 2007 VA 
examination.  Moreover, as noted above, the treatment records 
show that the Veteran has most often and most consistently 
been noted to need the assistance or supervision of another 
in order to take care of activities of daily living including 
taking her daily medication and attending her medical 
appointments.  Therefore, the Board finds that the Veteran is 
in need of aid and attendance of another person to protect 
herself from hazards or dangers incident to her daily 
environment.  Accordingly, entitlement to special monthly 
pension is warranted.  38 U.S.C.A. § 5107(b).





ORDER

Special monthly pension on account of being in need of the 
aid and attendance of another person is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


